MEMORANDUM **
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for *755review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The Board of Immigration Appeals did not abuse its discretion in denying petitioners’ motion to reopen to seek relief under the Convention Against Torture (“CAT”) for failure to demonstrate more likely than not they would be tortured if removed to Mexico. See 8 C.F.R. § 1003.2(c)(2); Cano-Merida v. INS, 311 F.3d 960, 965-66 (9th Cir.2002) (denial of motion to reopen under CAT is not an abuse of discretion when alien fails to demonstrate more likely than not he would be tortured if removed). Accordingly, this petition for review is denied. All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.